DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of laser processing machine are as follows: 
Species A: a laser processing machine drawn to Fig. 1, 2, 3, 6, 7, 8,9,10.
Species B: a laser processing machine drawn to Fig. 36.
Species C: a laser machining machine drawn to Fig. 4.
Species D: a laser machining machine drawn to Fig. 5.
Species E: a laser machining machine drawn to Fig. 11, 12, 13, 14, 15.
Species F: a laser machining machine drawn to Fig. 16. 
Species G: a laser machining machine drawn to Fig. 17, 18, 19, 20, 21.
Species H: a laser machining machine drawn to Fig. 22, 24, 25. 
Species I: a laser machining machine drawn to Fig. 26, 27.
Species J: a laser machining machine drawn to Fig. 29, 30. 
Species K: a laser machining machine drawn to Fig. 31, 32. 
Species L: a laser machining machine drawn to Fig. 33. 
Species M: a laser machining machine drawn to Fig. 34. 
Species N: a laser machining machine drawn to Fig. 35. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-N lack unity of invention because even though the inventions of these groups require the technical feature of claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mikata et al., US 20050121427(hereafter Mikata).  
“A laser processing machine to process a workpiece by focusing a laser beam onto the workpiece,”( Mikata teaches in abstract a laser processing apparatus wherein “The processing head includes a transfer optical system, and irradiates the guided laser beam to a surface of a workpiece to be processed by way of the transfer optical system.”)

    PNG
    media_image1.png
    215
    504
    media_image1.png
    Greyscale

Fig. 4 of Mikata teaches a non-gaussian beam with high intensity at center
“wherein a laser beam emitted by the laser processing machine has an intensity distribution with a witch hat shape at a processing position,” (The limitation “witch hat shape” is interpreted as a non-gaussian profile as disclosed in Fig. 2 of the original disclosure. Fig. 4 of Mikata  teaches a non-gaussian profile wherein the intensity is high around the center of the focal point of the laser beam and slopes gradually from high to low toward the periphery.) 

    PNG
    media_image2.png
    622
    645
    media_image2.png
    Greyscale

Fig. 1 of Mikata teaches shallower focus for the peripheral beam
“the witch hat shape constituted by a main beam and a peripheral beam having a lower intensity than the main beam and extending from the main beam,” (Fig. 4(a) teaches a main beam and Fig. 4(b) teaches peripheral beam with lower intensity around main beam)
“and the peripheral beam forms a peripheral molten pool on the workpiece, the peripheral molten pool being shallower than a keyhole formed by the main beam, surrounding the keyhole,” (Fig. 1 teaches focus F2 for peripheral beam is shallower than focus F1 for main beam. Paragraph [57] teaches “the beam spot S exhibits a high energy intensity at the center so that the beam spot S penetrates steel plates to form a key hole. On the other hand, the beam spot S exhibits a lower energy intensity at the periphery than that at the center, the beam spot S accordingly carries out gentle laser welding at the periphery”. )
“the peripheral molten pool… and having a width of 0.22 mm or greater.”(The limitation is interpreted as the beam profile is non-gaussian with a tail distribution as described in Fig. 2 of the original disclosure. Mikata teaches a laser machine where beam quality is defined by M2 so as to fall in a range between 85 and 105. Mikata teaches in paragraph [41] that  “The smaller the beam quality M.sup.2 is the less likely laser beams are to diverge.” Thus Mikata teaches that beam quality is a result effective variable wherein this variable is routinely optimized to obtain desired effect. Even though Mikata does not explicitly teach beam quality in terms of the width of the peripheral pool as in the instant claim, Mikata explicitly anticipates varying the peripheral pool width to obtain a certain result.)
                                                                                                                                                                                              Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 8.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA FERDOUSI/           Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761